Citation Nr: 9905954	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-23 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from November 1940 to February 1945.  
He died on April [redacted], 1996.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In February 1996, prior to his death, the veteran filed a 
claim for a compensable rating for his service-connected 
bronchial asthma.  No rating action was taken prior to his 
death on this claim.  A claim for DIC benefits is deemed to 
include a claim for any accrued benefits under 38 C.F.R. 
§ 3.1000(c).  Romeo v. Brown, 5 Vet. App. 388, 392 (1993).  
See also Satchel v. Derwinski, 1 Vet. App. 258, 259 (1991) 
and Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992).  
Accordingly, the matter of a compensable rating for bronchial 
asthma, for the purpose of accrued benefits, is referred to 
the RO.  


REMAND

The Board notes that the RO transferred this appeal to the 
Board on February 26, 1998.  However, prior to the 
certification of the case to the Board, additional evidence 
was added to the claims folder.  Significantly, this 
additional evidence was received without a waiver of the 
appellant's right to have that evidence initially considered 
by the RO.  Any pertinent evidence submitted by an appellant 
or representative which is accepted at the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(1998).  The appellant has not waived her procedural rights.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for following action:

The RO should readjudicate the 
appellant's claims in light of the 
additional medical evidence received at 
the RO in January 1998.  If the decision 
remains adverse to her in any way, she 
and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which summarizes the 
pertinent evidence, fully cites the 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decision.

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to accord due process of law.  No 
action is required of the appellant until she receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

